Pee Curiam,
in No. 361,
■There was no controversy as to the - controlling facts in this case.-' -They are substantially the same as those embodied in the *617case stated that was heard and disposed of in the court below at the same time, — so far, at least, as the questions of law involved are concerned. Both cases were also argued together here.
In his opinion, disposing of the questions of law involved in both cases, and directing judgment for the defendants in this ease, non obstante veredicto, the learned president of the forty-seventh judicial district, who specially presided at the trial, summarized his legal conclusions thus :
“ 1st. That a sole and separate use trust was legally constituted in Ann Miller to the land in controversy, and that no title became vested in the grantees in any of the deeds executed by her and her husband, in his lifetime, for any part of said land, by virtue of said deeds.”
“ 2d. That the receipt of purchase money, from the grantees in the deeds made by Ann Miller during the lifetime of her husband, by herself and by others under her direction, worked a ratification and redelivery of said deeds, and thereby estopped her heirs from claiming any portion of the land in controversy.”
The thought, evidently in the mind of the learned judge, as to the effect of the receipt of purchase money, after the death of Mr. Miller, is not as clearly expressed in his second conclusion as he intended it should be. It is frankly conceded by the learned counsel for plaintiffs, that he meant to say the receipt of purchase money, etc., by Ann Miller and by others under her direction, after the death of her husband, “ worked a ratification,” etc.
The first conclusion of law is, of course, satisfactory to the plaintiffs. Their specifications of error are directed exclusively to the second conclusion of law, and to the entry of judgment for the defendants non obstante veredicto. Notwithstanding the very able and ingenious argument of their learned counsel, we are not convinced that there is anything in the record to justify us in sustaining either of their specifications of error. On the contrary, we are all satisfied as to the correctness of the conclusions reached by the learned trial judge. The questions involved have been so carefully and exhaustively considered by him that further discussion of any of them is unnecessary. The judgment is therefore affirmed on the opinion of the learned president of the forty-seventh judicial district.
*618Pee. Curiam,
in No. 857, May 25,1896:
This case was argued, with No. 361 of January term, 1896, Jourdan et al., Appellants, v. Dean et al., in which an opinion has just been filed.
We are all of opinion that both of the learned trial judge’s legal conclusions are correct, and the judgment is therefore affirmed on his opinion.